DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a substantially X-ray transparent member is configured in a form of a cylinder as claimed in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a primary beam collimator comprising a machined plug of a material as claimed in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a signal processor claimed in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN ENERGY-DISPERSIVE X-RAY DIFFRACTION ANALYSER COMPRISING A SUBSTANTIALLY X-RAY TRANSPARENT MEMBER HAVING AN IMPROVED REFLECTION GEOMETRY.

Claim Objections
Claims 1-23 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) An on-line energy-dispersive X-ray diffraction (EDXRD) analyser for mineralogical analysis of a material in a process stream or a sample, the on-line EDXRD analyser comprising: 
a collimated X-ray source to produce a diverging beam of polychromatic X-rays; 
an energy-resolving X-ray detector; 
a substantially X-ray transparent member having [[the]] a form (a lack of an antecedent basis) of a solid of revolution, which is circularly symmetric about a central axis between the collimated X-ray source and the energy-resolving X-ray detector, an outer surface of the substantially X-ray transparent member positionable adjacent the material to be analysed; and 
a primary beam collimator disposed adjacent to or within the substantially X-ray transparent member, and configured to substantially prevent a direct transmission of the divergent beam of polychromatic X-rays emitted from the collimated X-ray source to the energy-resolving X-ray detector (previously recited limitations); 
where the on-line energy-dispersive X-ray diffraction (EDXRD) analyser is configured such that the diverging beam of polychromatic X-rays are directed towards the substantially X-ray transparent member, and where the energy-resolving X-ray detector collects a portion of [[the]] a beam of X-rays (a lack of an antecedent basis) diffracted by the material and outputs a signal containing energy information of the collected portion of diffracted beam of X-rays (a previously recited limitation).
Appropriate correction is required.
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The on-line EDXRD analyser according to claim 1, further comprising a detector collimator comprising an aperture, which further defines the .
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The on-line EDXRD analyser according to claim [[2]] 2, wherein the detector collimator is situated in [[close]] a close proximity to, or attached to, the energy-resolving X-ray detector.
Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The on-line EDXRD analyser according to claim 1, where the collimated X-ray source [[is]] comprises a sealed X-ray tube 15 kV and 150 kV or between 15 kV and 100 kV.  (15-150 kV denotes a range)
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The on-line EDXRD analyser according to claim 4, where the sealed X-ray tube [[is]] comprises a low-power X-ray tube operable at an electron beam power of less than approximately 300W.
Appropriate correction is required.
Claims 6-8 are objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The on-line EDXRD analyser according to claim [[1]] 1, further comprising: 
a first hollow tube connecting the collimated X-ray source and a front end of the substantially X-ray transparent member to facilitate [[the]] passage (a lack of an antecedent basis) of the diverging beam of polychromatic X-rays (a previously recited limitation in claim 1) between the collimated X-ray source and the substantially X-ray transparent member; and 
a second hollow tube connecting a second end of the substantially X-ray transparent Inventors: James Richard TICKNER et al.Dkt. 5896/91728 Page 4 of 8: PRELIMINARY AMENDMENT ACCOMPANYING SECTION 371 member and the energy-resolving X-ray detector, to facilitate [[the]] a passage (a lack of an antecedent basis) of the portion of the diffracted beam of X-rays between the substantially X-ray transparent member and the energy-resolving X-ray detector.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (Proposed Amendments) The on-line EDXRD analyser according to claim 6, where [[the]] walls (a lack of an antecedent basis) of each of the first hollow tube and the second hollow [[tubes]] tube are substantially opaque to X-rays.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The on-line EDXRD analyser according to claim [[6]] 6, further comprising at least one of: 
an X-ray window extending across an end of the first hollow tube proximate to the front end of the substantially X-ray transparent member; and 
an X-ray window extending across an end of the second hollow tube proximate to the second end of the substantially X-ray transparent member.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The on-line EDXRD analyser according to claim 1, where the substantially X-ray transparent member is configured in [[the]]] a form of a cylinder.
Appropriate correction is required.
Claims 11-13 are objected to because of the following informalities:  
Claim 11 should be amended as follow:
11. (Proposed Amendments) The on-line EDXRD analyser according to claim 1, where the collimated X-ray source comprises a sealed X-ray tube and a source collimator situated in [[close]] a close proximity to, or attached to, the sealed X-ray tube.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The on-line EDXRD analyser according to claim 11, where each of the source collimator and the detector collimator has a cylindrical-shaped aperture.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The on-line EDXRD analyser according to claim 11, where each of the source collimator and the detector collimator has a conical-shaped aperture.
Appropriate correction is required.
Claims 14 and 15 are objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The on-line EDXRD analyser according to claim [[1]] 1, further comprising an X-ray beam divergence collimator positioned proximate [[the]] a front end (a lack of an antecedent basis) of the substantially X-ray transparent member.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The on-line EDXRD analyser according to claim 14, wherein the X-ray beam divergence collimator is annular, having a central circular opening that has approximately [[the]] a same diameter as the outer surface of the substantially X-ray transparent member at the front end of the substantially X-ray transparent member.
Appropriate correction is required.
Claims 16 and 17 are objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The on-line EDXRD analyser according to claim [[1]] 1, further comprising an X-ray beam convergence collimator positionedInventors: James Richard TICKNER et al.Dkt. 5896/91728 proximate [[the]] a second end (a lack of an antecedent basis) of the substantially X-ray transparent member.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The on-line EDXRD analyser according to claim 16, wherein the X-ray beam convergence collimator is annular, having a central circular opening that has approximately [[the]] a same diameter as the outer surface of the substantially X-ray transparent member at the second end of the substantially X-ray transparent member.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The on-line EDXRD analyser according to claim 1, where the primary beam collimator comprises a machined plug of a material, whose outer surface is circularly symmetric with respect to the central axis.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
19. (Proposed Amendments) The on-line EDXRD analyser according to claim 1, where the primary beam collimator has a pluggable central circular shaped aperture, [[said]] the pluggable central circular shaped aperture being aligned about [[a]] the central axis (a previously recited limitation in claim 1) between the collimated X-ray source and the energy-resolving X-ray detector.
Appropriate correction is required.
Claims 20 and 21 are objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The on-line EDXRD analyser according to claim [[1]] 1, further comprising a source translation stage upon which is mounted the collimated X-ray source, and a detector translation stage upon which is mounted the energy-resolving X-ray detector and the detector collimator.
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
Claim 21 should be amended as follows:
21. (Proposed Amendments) The on-line EDXRD analyser according to claim 20, where each of the source translation stage and the detector translation stage comprises one or more micrometer-driven positioning devices to enable [[fine]] a fine adjustment of the source collimator and the detector collimator at least in a direction normal to [[a]] the central axis between the collimated X-ray source and the energy-resolving X-ray detector (a previously recited limitation in claim 1).
Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  
Claim 22 should be amended as follows:
22. (Proposed Amendments) The on-line EDXRD analyser according to claim [[1]] 1, further comprising a signal processor to process signals from the energy-resolving X-ray detector so as to determine [[the]] spacings (a lack of an antecedent basis) of atomic planes in crystals in the material, and/or [[the]] proportions (a lack of an antecedent basis) of different mineral species present in the material.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Proposed Amendments) The on-line EDXRD analyser according to claim 1, where the energy-resolving X-ray detector [[is]] comprises a high-resolution semiconductor detector such as a silicon drift detector, a Si-PiN diode detector, or a CdTe of HgI detector.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 13, 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a passive limitation “the detector collimator” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Further, it is unclear whether the energy-resolved X-ray detector comprises a detector collimator.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 13 recites a passive limitation “the detector collimator” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Further, it is unclear whether the energy-resolved X-ray detector comprises a detector collimator.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 20 recites a passive limitation “the detector collimator” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Further, it is unclear whether the energy-resolved X-ray detector comprises a detector collimator.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 21 recites a limitation “the, or each, translation stage” in lines 1-2, which renders the claim indefinite.  The meaning of the limitation is unclear.
Claim 21 recites a passive limitation “the source collimator” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Further, it is unclear whether the collimated X-ray source comprises a source collimator.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 21 recites a passive limitation “the detector collimator” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Further, it is unclear whether the energy-resolved X-ray detector comprises a detector collimator.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
With respect to claim 23, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) for more information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dikopoltsev et al. (U. S. Patent No. 11,181,490 B2) disclosed small-angle X-ray scatterometry.
Wormington et al. (U. S. Patent No. 10,976,270 B2) disclosed an X-ray detection optics for small-angle X-ray scatterometry.
Paulus et al. (U. S. Patent No. 10,605,749 B2) disclosed a method of analyzing an object in two stages using a transmission spectrum and a scattering spectrum.
Tabary et al. (U. S. Patent No. 10,386,508 B2) disclosed a method of calibrating an X-ray diffraction analysis system.
Barbes et al. (U. S. Patent No. 10,371,651 B2) disclosed a method for analyzing an object by X-ray diffraction.
Yun et al. (U. S. Patent No. 10,295,485 B2) disclosed an X-ray transmission spectrometer system.
Yun et al. (U. S. Patent No. 10,247,683 B2) disclosed material measurement techniques using multiple X-ray micro-beams.
Marticke et al. (U. S. Patent No. 10,121,561 B2) disclosed a collimator for X-ray diffraction spectroscopy.
Yun et al. (U. S. Patent No. 9,823,203 B2) disclosed an X-ray surface analysis and measurement apparatus.
Ghammraoui et al. (U. S. Patent No. 9,599,580 B2) disclosed a diffractometry-based analysis method and an associated diffractometer.
Yun et al. (U. S. Patent No. 9,594,036 B2) disclosed an X-ray surface analysis and measurement apparatus.
Ghammraoui et al. (U. S. Patent No. 9,285,329 B2) disclosed a method of analyzing a sample of a material by diffractometry and an associated diffractometer.
Harding et al. (U. S. Patent No. 8,625,740 B2) disclosed a system and a method for correcting X-ray diffraction profiles.
O’Dwyer et al. (U. S. Patent No. 8,311,183 B2) disclosed an online energy-dispersive X-ray diffraction analyser.
Harding et al. (U. S. Patent No. 8,139,717 B2) disclosed a secondary collimator and a method of making a secondary collimator.
Kharchenko et al. (U. S. Patent No. 7,978,820 B2) disclosed X-ray diffraction and X-ray fluorescence.
Harding (U. S. Patent No. 7,901,136 B2) disclosed methods and a system for calibrating and correcting a detection system.
Peschmann (U. S. Patent No. 7,856,081 B2) disclosed methods and systems for a rapid detection of concealed objects using X-ray fluorescence.
Schlomka (U. S. Patent No. 7,590,215 B2) disclosed coherent-scatter computed tomography.
Cernik (U. S. Patent No. 7,564,947 B2) disclosed an X-ray tomographic energy-dispersive diffraction apparatus comprising an array of detectors and associated collimators.
Yokhin et al. (U. S. Patent No. 7,551,719 B2) disclosed a multi-function X-ray analysis system.
Kravis (U. S. Patent No. 7,092,485 B2) disclosed an X-ray inspection system for detecting explosives and other contraband.
Green (U. S. Patent No. 7,065,175 B2) disclosed an X-ray diffraction-based scanning system.
He et al. (U. S. Patent No. 6,956,928 B2) disclosed a vertical small-angle X-ray scattering system.
Kalyou et al. (U. S. Patent No. 6,751,287 B1) disclosed a method and an apparatus for an X-ray analysis of a particle size (XAPS).
Chang et al. (U. S. Patent No. 6,577,705 B1) disclosed a combinatorial material analysis using X-ray capillary optics.
Mayo et al. (U. S. Patent No. 6,118,850 A) disclosed analysis methods for energy-dispersive X-ray diffraction patterns.
Hall (U. S. Patent No. 6,072,853 A) disclosed a material analysis.
Holzapfel (U. S. Patent No. 3,903,415 A) disclosed an X-ray diffraction measurement device with white X-rays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884